Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims (1-22) are allowed as the prior art does not teach or suggest the applicant’s invention. 
The claims (dated 04 September 2020) distinguish the Applicant’s invention over the cited prior art. The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record.  In particular, none of the cited prior art teaches or reasonably suggests:
“A display apparatus, comprising:
a substrate comprising:
a first pixel area including first pixels;
a second pixel area including second pixels and having a surface area smaller than that of the first pixel area, the second pixel area being connected to the first pixel area; and
a third pixel area including third pixels and having a surface area smaller than that of the first pixel area, the third pixel area being spaced apart from the second pixel area and connected to the first pixel area, wherein a notch is formed between the second pixel area and the third pixel area, and wherein the substrate further comprises a notch peripheral area adjacent to the first, second and third pixel areas, 
a first scan line disposed on the substrate in the first pixel area and electrically connected to the first pixels;
a first connecting line disposed on the substrate in a first peripheral area and configured to electrically connect the first scan line to a first scan driver;
a second scan line disposed on the substrate, electrically connected to the second pixels, and comprising a first portion disposed in the second pixel area and a second portion disposed in the notch peripheral area;
a second connecting line disposed on the substrate in a second peripheral area and configured to electrically connect the second scan line to a second scan driver that is separated from the first scan driver;
a third scan line disposed on the substrate, electrically connected to the third pixels, and
comprising a first portion disposed in the third pixel area and a second portion disposed in the notch peripheral area, the third scan line being electrically disconnected from the second scan line in the notch peripheral area; and
a third connecting line disposed on the substrate in a third peripheral area and configured to electrically connect the third scan line to a third scan driver that is separated from the first scan driver and the second scan driver.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bryan Earles whose telephone number is (571)272-4628.  The examiner can normally be reached on Monday-Friday at 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN EARLES/Primary Examiner, Art Unit 2625